Exhibit 99.1 CONTACT:Investor Relations(214) 792-4415 SOUTHWEST AIRLINES REPORTS JUNE TRAFFIC DALLAS, TEXAS – July 7, 2009 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 6.7 billion revenue passenger miles (RPMs) in June 2009, a 2.1 percent decrease from the 6.9 billion RPMs flown in June 2008.Available seat miles (ASMs) decreased 3.8 percent to 8.5 billion from the June 2008 level of 8.8 billion.The load factor for the month was 79.5 percent, compared to 78.2 percent for the same period last year.For June 2009, passenger revenue per ASM is estimated to have decreased in the nine to ten percent range as compared to June 2008. For the second quarter 2009, Southwest flew 19.7 billion RPMs, compared to the 19.8 billion RPMs recorded for the same period in 2008, a decrease of 0.6 percent.Available seat miles decreased 3.0 percent to 25.6 billion from the second quarter 2008 level of 26.3 billion.The second quarter 2009 load factor was 77.0 percent, compared to 75.2 percent for the same period last year. For the first half of 2009, Southwest flew 36.6 billion RPMs, compared to the 37.4 billion RPMs recorded for the same period in 2008, a decrease of 2.2 percent.Available seat miles decreased 3.5 percent to 49.7 billion from the 2008 level of 51.5 billion.The year-to-date load factor was 73.6 percent, compared to 72.6 percent for the same period last year. This release, as well as past news releases on Southwest, are available online atsouthwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS JUNE 2009 2008 CHANGE Revenue passengers carried 7,658,376 8,183,009 (6.4 )% Enplaned passengers 9,005,109 9,451,725 (4.7 )% Revenue passenger miles (000) 6,731,254 6,877,502 (2.1 )% Available seat miles (000) 8,464,466 8,795,517 (3.8 )% Load factor 79.5 % 78.2 % 1.3 pts. Average length of haul 879 840 4.6 % Trips flown 95,843 100,831 (4.9 )% SECOND QUARTER 2009 2008 CHANGE Revenue passengers carried 22,676,171 23,993,342 (5.5 )% Enplaned passengers 26,505,438 27,550,957 (3.8 )% Revenue passenger miles (000) 19,683,479 19,811,541 (0.6 )% Available seat miles (000) 25,552,927 26,335,085 (3.0 )% Load factor 77.0 % 75.2 % 1.8 pts. Average length of haul 868 826 5.1 % Trips flown 289,573 303,432 (4.6 )% YEAR-TO-DATE 2009 2008 CHANGE Revenue passengers carried 42,435,860 45,498,163 (6.7 )% Enplaned passengers 49,555,428 52,259,572 (5.2 )% Revenue passenger miles (000) 36,575,108 37,403,700 (2.2 )% Available seat miles (000) 49,724,602 51,528,522 (3.5 )% Load factor 73.6 % 72.6 % 1.0 pts. Average length of haul 862 822 4.9 % Trips flown 568,708 598,222 (4.9 )% ***
